Citation Nr: 1208174	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.

In April 2011, the Board remanded the matter to the RO for the purpose of scheduling a hearing.  Subsequently, the Veteran was scheduled to appear at a hearing before a Veterans Law Judge in September 2011.  Letters informing the Veteran of the date and time of his hearing were sent to his updated and verified address in August 2011 and September 2011.  These letters were not returned to the RO as undeliverable.  However, the Veteran failed to appear.  He has not filed a motion for a new hearing date following his failure to appear at the September 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from a bilateral foot disorder due to his active service in Korea.  Specifically, he contends that he began having problems with his feet in Korea, was treated for foot problems in service, and has experienced continuous symptoms of bilateral foot pain ever since service.  His VA treatment records show a diagnosis of metatarsalgia and fat pad atrophy.  As the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a review of the entire claims folder, as to his claim for service connection for a bilateral foot disorder, such an examination should be accomplished on remand.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran has not been provided with adequate notice, as the letter sent to him in February 2004 did not provide notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.310; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran should be provided with this notice.

Further efforts at obtaining the Veteran's complete service treatment records should be taken before the Board renders a decision in this case.  In September 2004, the RO sent a record request, code MO5 for fire-related Army records, to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES).  In October 2004, NPRC responded that a search was not possible with the information provided and asked the RO to narrow the date range to a 90 day period.  Additionally, an NPRC response received in September 2004 advised the RO to submit the request with the necessary information under code SO2.  No corrected request was sent.  On Remand, the RO should submit a corrected records request from the NPRC and, if necessary, contact the Veteran in order to narrow the date range and obtain other necessary identifying information.  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for a foot disorder, dated since April 2004.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for a bilateral foot disorder that includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See 38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Veteran to obtain the information necessary to submit corrected MO5 and SO2 record requests, as directed by the National Personnel Records Center (NPRC).  Notify him that searches conducted without the necessary identifying information may result in a negative finding.  Then, if sufficient information is obtained, contact the NPRC and request the records as directed.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his bilateral foot disorder, from the VA Medical Center in Atlanta, Georgia, dated since April 2004.

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral foot disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any bilateral foot disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

As the Veteran's service medical records have been destroyed, in providing this opinion, the examiner should explicitly consider the Veteran's credible lay statements regarding his foot pain in service, treatment for foot pain in service, and continuous symptoms of foot pain since service, as well as the statement submitted by the Veteran's friend that attests to the Veteran's foot pain in service and treatment for foot pain in service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

